September 28, 2007 PMC Funds PMC Large Cap Growth Fund PMC Large Cap Value Fund PMC Small Cap Core Fund PMC International Equity Fund PMC Core Fixed Income Fund PMC Tax-Free Fixed Income Fund Each a series of Trust for Professional Managers (the “Trust”) Supplement to Prospectus and Statement of Additional Information (“SAI”) dated September 28, 2007 Effective as of the date of this supplement, the sub-advisers to each of the PMC Funds are as follows: Large Cap Growth Fund The Boston Company Asset Management, LLC Deutsche Investment Management Americas, Inc. Mellon Equity Associates, LLP Large Cap Value Fund Deutsche Investment Management Americas, Inc. Loomis, Sayles & Company, LP Small Cap Core Fund Delaware Management Company Deutsche Investment Management Americas, Inc. Quantitative Management Associates LLC International Equity Fund Pictet Asset Management, Ltd. SSgA Funds Management, Inc. Core Fixed Income Fund Lehman Brothers Asset Management LLC Schroder Investment Management North America Inc. Tax-Free Fixed Income Fund Breckinridge Capital Advisors, Inc. Schroder Investment Management North America Inc. Please retain this Supplement with your Prospectus or SAI for reference. The date of this Supplement is September 28, 2007.
